DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Response to Election/Restriction and amendment filed on 1/26/2022, IDS filed on 1/26/2022 and 5/6/2021, Oath/Declaration filed on 1/26/2022.  Claims 1,3-25 are pending, wherein claims 2, 26-33 have been cancelled.
Election/Restrictions
Applicant’s election of invention I, claims 1,3-25 in the reply filed on 1/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26,28,30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions without traverse, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
It is noted that Applicant has cancelled the non-elected claims 26,28,30-32 in the amendment filed on 1/26/2022.
Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Allowable Subject Matter
Claims 1,3-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1,3-25, the independent claim 1, from which the claims depend, recites the method for model inversion for a digital model of a part to create digital twain instance for a physical instance of the part, comprising a combination of inventive steps comprising . determining convergence parameters from the evaluation model parameters that result in the evaluation digital resonance inspection result that satisfies at least one convergence criterion relative to a physical resonance inspection result of the physical instance of the part, wherein the at least one convergence criterion is based on comparing corresponding resonance peaks in the evaluation digital resonance inspection result (as performed by the step of conducting one or more convergence digital analysis) and the physical resonance inspection result having a common vibrational mode shape; from which the convergence parameters are assigned to the digital model to define a digital twin instance, the digital model of the part is digitally analyzed based on the evaluation model parameters, and resonance inspection is performed and the physical resonance inspection result is compared, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the digital model, as normally found in the art of computer-aided design and analysis of structural design; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 28, 2022